 

 

 

 

USDC SDNY

¥ we

DOCUMEN i ALEXIS G. PADILLA
ELECTR ONG «1 LY FILED Attorney at Law
Dm Fo 575 Decatur Street #3

 

Brooklyn, NY 11233

 

DAT. FED DEL 0.5 aig

 

Tel. 917 238 2993

alexpadilla722@gmail.com
December 4, 2019

Hon. George B. Daniels

District Judge

United States District Court ~

Southern District of New York

500 Pearl Street

New York, NY 10007

    

Re: Kim Carl v. City of Yonkers, et al.
18 CV 1217 (GBD) Dated:

Your Honor: OSG

My office represents the plaintiff, Kim Carl, in the above-referenced matter. I write on
behalf of the parties to respectfully request an extension of time to file the proposed Joint Pre-
Trial Order, which is currently due this Friday, December 6, 2019. The parties respectfully
request that the time to file the proposed order be extended until December 27, 2019. The basis
for this request is that I am currently engaged on trial in a felony criminal matter (People of the
State of New York v. Anthony Smith, Queens Ind. No. 970/2018, Hon. Justice Stephanie L.
Zaro, presiding) and need more time to prepare plaintiff's portion of the JPTO. This is the first
request for an extension of time to file the proposed order. The parties thank the Court in
advance for its time and attention to this matter.

- Daniels, U.s.D7.

Respectfully submitted,

/s/

Alexis G. Padilla, Esq.

Cc: BY ECF
Rory McCormick, Esq.
Office of the Corporation Counsel, City of Yonkers
Attorneys for Defendants

 
